Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 1 of 14 PageID #: 3107




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION



 MARITZ HOLDINGS INC.,                             )
                                                   )
        Plaintiff,                                 )
                                                   )
                                                   )
 vs.                                               )   Case No. 4:18-CV-00825 SEP
                                                   )
 CERTAIN UNDERWRITERS AT                           )
 LLOYD’S LONDON SUBSCRIBING TO                     )
 POLICIES NUMBERED B122F10115115                   )
 AND F10115116, et al.,                            )
                                                   )
        Defendants.                                )


                               MEMORANDUM AND ORDER

          This matter is before the Court on Defendant Certain Underwriters at Lloyd’s London

 Subscribing to Policies Numbered B122F10115115 and F10115116’s (“Underwriters”)

 Motion to Compel pursuant to Federal Rules of Civil Procedure 34 and 45. Doc. [111]. The

 Motion to Compel is directed to Plaintiff Maritz Holdings Inc. (“Maritz” or “Plaintiff”) and

 non-party Intersec Worldwide, Inc. (“Intersec”). Underwriters requests that this Court: (1)

 order Maritz to produce all documents in its possession, custody or control which are

 responsive to Request Nos. 11-13, 16-18, and 29 in the Requests for Production (“RFP”)

 submitted by Underwriters to Maritz; (2) order Intersec to produce all documents in its

 possession, custody or control which are responsive to Request Nos. 3-12, 14, 28-30, 31, 34,

 and 35 in Schedule A of Underwriters’s subpoena duces tecum to Intersec; (3) order Intersec to

 produce complete, accessible and coherent copies of all documents that have been previously

 produced by Intersec in a format that is incomplete, inaccessible and/or incoherent; and (4)
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 2 of 14 PageID #: 3108




 order Maritz to produce all communications with and records of its privacy counsel and its

 coverage counsel at Thompson Coburn LLC (“Thompson Coburn”) that are responsive to the

 RFPs to Maritz.

          The parties appeared at a hearing in the courtroom of the undersigned on October

 21, 2020, to discuss this Motion to Compel, as well as Defendant Arthur J. Gallagher Risk

 Management Services, Inc.’s (“Gallagher”) Motion to Compel directed against Underwriters

 and Clyde & Co. US LLP (“Clyde”). See Doc. [66]. After that hearing, the Court granted

 Gallagher’s Motion to Compel. See Doc. [161]. Due to time constraints, the instant Motion

 was not resolved at the hearing but was instead taken under consideration by the Court.

          I.   Factual and Procedural Background

          This case involves a dispute over insurance coverage for alleged losses arising out of

 cyber-security breaches experienced by Plaintiff, through which certain electronically stored

 gift card information was stolen. Underwriters issued breach-response insurance coverage to

 Maritz for 2015 through 2017 under two separate policies (“Policies”). Those policies

 provided coverage for, among other things, certain fees and costs Maritz might incur in

 responding to such a security breach. Maritz experienced two cyber-security breaches: one in

 March 2016, and another in February 2017. Following the first security breach, Maritz

 retained forensic firm Charles River Associates (“CRA”) to investigate and terminate the

 perpetrators’ access to Maritz’s systems. For the second breach, Maritz retained a different

 forensic firm, Intersec, to investigate and terminate the breach.

          Maritz submitted claims to Underwriters for expenses it alleges are covered under the

 Policies. Maritz seeks coverage under Section I.D, the “Breach Response Costs Insuring




                                                 2
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 3 of 14 PageID #: 3109




    Agreement” 1 and Section I.G, the “Restoration Costs Insuring Agreement” 2 of the Policies.

    Those sections of the Policies do not cover betterment or improvement work of Maritz’s

    digital systems, but instead cover work performed by CRA and Intersec that was necessary to

    investigating and terminating the breaches, and to replacing, restoring, or recreating Maritz’s

    digital assets to their pre-breach condition. The Policies also include Exclusion Clause IV.R,

    which applies to the Restoration Costs Insuring Agreement, and which expressly bars coverage

    for “updating” or “upgrading” Maritz’s digital assets and systems.

             Underwriters denied coverage on Maritz’s claims, after which Maritz filed the instant

    action, asserting claims for breach of contract and vexatious refusal against Underwriters, and

    seeking damages of between approximately $4.5 and 5.5 million. During the course of

    discovery, Underwriters served RFPs on Maritz and Intersec, each of which declined to

    produce certain documents and information responsive to the RFPs. More specifically, Maritz

    withheld certain information regarding the work and costs related to its systems repair or

    upgrades, which would have been responsive to RFP Nos. 11-13, 16-18, and 29, on grounds

    that the RFPs at issue were overbroad and unduly burdensome. Maritz also withheld its

    communications with its attorneys at Thompson Coburn in that firm’s capacity as both privacy

    counsel and coverage counsel, on the basis of attorney-client privilege. Additionally, although

    Intersec produced documents and information in response to RFP Nos. 3-12, 14, 28-30, 31, 34,

    and 35, Underwriters alleges that certain of those documents were inaccessible (due to, for

    example, being password protected) or were produced in an incoherent format. After the


1
  The Breach Response Costs Insuring Agreement covers “forensic professional fees and expenses to
determine the cause and extent of such security breach and terminate the security breach (however,
betterment of the computer system is not covered).”
2
   The Restoration Costs Insuring Agreement covers the “actual, reasonable and necessary costs [Maritz]
incur[s] to replace, restore, or recreate [Maritz’s] Digital Assets to the level or condition at which they
existed prior to sustaining any Loss . . ..”

                                                     3
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 4 of 14 PageID #: 3110




 parties were unable to come to an agreement regarding the discovery requests, Underwriters

 filed the instant Motion to Compel to enforce compliance with the RFPs. As further discussed

 below, Underwriters’ Motion to Compel will be granted in part and denied in part.

        II.     Discussion

                i. Legal Standard

        Federal Rule of Civil Procedure 26(b)(1) states that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the

action . . . the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs the likely benefit.” Fed. R. Civ. P. 26(b)(1). Courts construe

Rule 26(b)(1) broadly. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

“Given that the [FRCP] allow[s] for broad discovery, the burden is typically on the party

resisting discovery to explain why discovery should be limited.” Cincinnati Ins. Co. v. Fine

Home Managers, Inc., 4:09CV234-DJS, 2010 WL 2990118, at *1 (E.D. Mo. July 27, 2010).

However, courts should be mindful that the scope of discovery is intended to focus on the actual

claims or defenses that are at issue in the litigation. See, e.g., Mallak v. Aitkin County, No. 13-

cv-2119 (DWF/LIB), 2016 WL 8607391, *6, (D. Minn. June 30, 2016). This standard applies to

requests for production between litigants pursuant to Federal Rule of Civil Procedure 34, as well

as to subpoenas duces tecum under Federal Rule of Civil Procedure 45. See Fed. R. Civ. P. 34;

Prime Aid Pharmacy Corp. v. Express Scripts, Inc., No. 4:16-CV-1237, 2017 WL 3129807, *1

(E.D. Mo. July 24, 2017) (applying Rule 26(b) to subpoena duces tecum).




                                                   4
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 5 of 14 PageID #: 3111




       A party responding to a request for production under Federal Rule of Civil Procedure 34

or to a document subpoena under Federal Rule of Civil Procedure 45 must produce material in its

possession, custody, or control, to the extent such material is otherwise relevant and discoverable.

See Fed. R. Civ. P. 34(a)(1); 45(a)(1)(iii). Electronic documents are to be produced in the same

manner as they are kept in the normal course of business or otherwise in a manner organized to

correspond to the categories of the relevant document request. See Fed. R. Civ. P. 34(b)(2)(E)(i);

45(e)(1)(A).

               ii.     Parties’ Agreement on Certain Discovery Matters

       The parties have represented to the Court that, since this Motion to Compel was fully

briefed, they have reached an agreement with respect to certain information requested by

Underwriters. The parties state that they have agreed to provide to Underwriters by no later than

November 12, 2020, the following items:

               (a)     Any and all internal memoranda or report(s) prepared by
                       Maritz discussing: (i) the security of data or information
                       stored in any of Maritz’s electronic systems from January
                       1, 2014, to January 1, 2018; (ii) the state of Maritz’s data
                       security software, hardware, protocols, procedures, or
                       systems from January 1, 2014, to January 1, 2018; and/or
                       (iii) any change, alteration, or improvement to any of the
                       Maritz’s electronic systems considered, proposed,
                       contemplated, executed, or implemented by Maritz from
                       January 1, 2014, to January 1, 2018.
               (b)     Any and all memoranda or report(s) prepared for Maritz by
                       any other Person (or entity) discussing (a) through (c)
                       above.
               (c)     Any and all board minutes from Maritz or any subsidiary
                       of Maritz discussing (a) through (c) above.
               (d)     All communications to or from any person at Maritz with
                       decision making authority as respects the security of
                       Maritz’s electronic systems discussing (a) through (c)
                       above.
               (e)     All communications between Maritz and Intersec relating
                       to the RFP [the “Request for Proposals”] that Maritz was
                       corresponding with Intersec about prior to the 2017 breach

                                                 5
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 6 of 14 PageID #: 3112




                       and/or any services, system changes and/or system
                       improvements contemplated in connection with that RFP.
Additionally, Maritz has agreed to produce its privacy counsel’s files, including all

communications between Melissa Ventrone at Thompson Coburn and Maritz by no later than

November 12, 2020. Finally, Maritz and Intersec have provided a password that they assert will

permit access to all Intersec documents already produced that Underwriters has been unable to

access due to their password-protected state. The Court acknowledges the agreement reached by

the parties as described above and will order Maritz and Intersec to produce all documents and

information encompassed by the agreement by no later than November 12, 2020.

               iii.    RFP Nos. 11-13, 16-18, and 29 to Maritz and RFP Nos. 3-12, 14, 28-30,
                       34, and 35 in Schedule A of Subpoena to Intersec

          CRA’s and Intersec’s fees make up a majority of the costs for which Maritz seeks

 coverage in this lawsuit. Underwriters asserts that some evidence suggests that Maritz may

 have included in the costs submitted to Underwriters for coverage under the Policies certain

 Intersec fees related to improvements to Maritz’s digital systems, which are not covered. For

 example, another of Maritz’s insurers, Defendant Affiliated FM, retained a forensic

 investigator, Envista Forensics, LLC (“Envista”) to review the Intersec invoices submitted by

 Maritz when making its claim under the Policies. Underwriters asserts that Envista concluded

 that the invoices reflected significant improvement work. Additionally, Underwriters asserts

 that Maritz has admitted that some portion of the work reflected in the Intersec invoices was

 for uncovered improvements. Furthermore, Intersec’s fees related to the second breach were

 significantly higher than the fees charged by CRA for work performed in connection with the

 first breach, and Underwriters argues that this suggests that Intersec’s invoices may have

 included fees for uncovered improvements.



                                                 6
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 7 of 14 PageID #: 3113




          On October 30, 2018, Underwriters submitted certain RFPs to Maritz, which were

 intended to gain information about the state of Maritz’s digital systems before and after each

 breach, in order to more fully understand whether any portion of the fees submitted by Maritz

 to Underwriters may be associated with uncovered improvements to Maritz’s digital assets.

 RFP No. 13 requested communication with any vendor retained in connection with the

 breaches, including CRA and Intersec, as well as documents related to such communication.

 RFP Nos. 11 and 12 sought production of documents related generally to the costs Maritz

 claims are covered by the Policies. RFP Nos. 16-18 and 29 sought production of documents

 related to the pre-breach state of Maritz’s systems, and any change or improvement to those

 systems that was contemplated by Maritz before either of the breaches. Underwriters asserts

 that it cannot fully and independently assess which, if any, Intersec fees were for

 improvements, and were thus uncovered, unless they have a more complete picture of the state

 of Maritz’s digital systems before and after each of the breaches.

          Underwriters also submitted to Intersec, in a subpoena duces tecum, similar RFPs

 seeking information about Maritz’s digital systems, the work performed by Intersec, and

 related communications between Maritz and Intersec. Intersec produced certain documents

 responsive to the RFPs, but according to Underwriters, “Intersec has failed to produce

 essentially any documents relating to the upgrades to Maritz’s systems that Maritz

 contemplated before the second breach.” Doc. [113] at 12. Additionally, Underwriters alleges

 that many of the documents produced by Intersec were incomplete or inaccessible for various

 reasons. For example, certain of the documents were password protected, and the necessary

 passwords were not provided, while some documents were allegedly missing attachments or

 were produced in an incoherent format.



                                                 7
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 8 of 14 PageID #: 3114




             Maritz objected to these requests, asserting that they were vague, ambiguous,

    overbroad, and unduly burdensome, or do not seek relevant documents. Maritz agreed to

    produce only “reports” provided by CRA and Intersec. Underwriters and Maritz subsequently

    met and conferred regarding their disagreement about these requests in April and September of

    2019. Pursuant to those discussions, in October 2019, Underwriters reached an agreement

    with Maritz and Intersec to narrow the scope of requested materials to certain subsets of

    documents, 3 and Maritz and Intersec agreed to produce the information sought. Underwriters

    also requested that Intersec cure the deficiencies identified in certain documents produced,

    including providing a valid password for the protected documents, but Intersec never

    responded to that request. As of February 2020, none of the agreed-upon documents or

    information had been provided by Maritz or Intersec.

             Underwriters then filed the instant Motion to Compel, asking this Court to compel

    Maritz to produce materials responsive to RFP Nos. 11-13, 16-18, and 29, and ordering

    Intersec to turn over all remaining materials responsive to RFP Nos. 3-12, 14, 28-30, 31, 34,

    and 35 in Schedule A of the Subpoena duces tecum to Intersec. Underwriters also asks the

    Court to order Intersec to produce complete, accessible and coherent copies of all documents

    that have been previously produced by Intersec in a format that is incomplete, inaccessible

    and/or incoherent.

             Underwriters argues that the material requested in the disputed RFPs and subpoena is

    plainly relevant to the claims and defenses at issue in this case. The Court agrees. The

    requested information pertains to work performed by Intersec for which Maritz seeks

    reimbursement from Underwriters in its claim on the Policies. Documentation and


3
  Underwriters made this concession without prejudice to its rights to seek further information in the
future. See Doc. [113] at 13.

                                                     8
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 9 of 14 PageID #: 3115




 communications discussing the status of Maritz’s digital systems before and after each of the

 breaches clearly bears on the question of whether the Intersec fees for which Maritz seeks

 reimbursement were related to covered work or to uncovered improvements.

          Further, Underwriters has demonstrated that the material sought is proportional to the

 needs of the case. Maritz seeks to recover approximately $5.2 million in Intersec fees and

 costs. This represents the vast majority of the damages sought by Maritz in this litigation.

 Accordingly, information and documentation that sheds light on the nature of Intersec’s work

 for Maritz seems neither overreaching nor unduly burdensome. Because the material sought

 by Underwriters is both relevant to the claims and defenses in this action and proportional to

 the needs of the case, the Court concludes that Maritz and Intersec must produce the material

 in question.

          Based on the parties’ representations to the Court about their recent agreement

 regarding these discovery disputes, as discussed supra, it appears that Maritz and Intersec have

 agreed to produce much of the disputed material. Additionally, it seems that Intersec has

 agreed to correct its deficient production with respect to password protected and otherwise

 inaccessible information. The Court expects that Maritz and Intersec will comply with the

 agreement among the parties as represented to the Court and provide the material in question

 by no later than November 12, 2020. To the extent that the parties’ agreement did not resolve

 all issues with respect to the disputed RFPs and the subpoena, the Court will order production

 of all material that is responsive to RFP Nos. 11-13, 16-18, and 29 directed to Maritz, and RFP

 Nos. 3-12, 14, 28-30, 31, 34, and 35 in Schedule A of the subpoena duces tecum to Intersec.

                iv.   Communications Between Maritz and Thompson Coburn

         Maritz retained Melissa Ventrone of Thompson Coburn to address the legal privacy



                                                 9
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 10 of 14 PageID #: 3116




concerns that were expected to arise in connection with the breaches. During the course of

discovery, Underwriters requested that Maritz produce all communications with and records of

Thompson Coburn in its capacity as privacy counsel. Underwriters argues that the information is

relevant to the claims in this case because Maritz, in its claim submitted on the Policies, included

invoices relating to the work performed by privacy counsel. Maritz objected to these requests on

the basis of attorney-client privilege. Underwriters argues that because Maritz and Underwriters

shared a common interest with respect to the privacy work performed by Thompson Coburn, the

attorney-client privilege does not shield its production. See Coregis Ins. Co. v. Lewis, Johs,

Avallone, Aviles, and Kaufman, LLP, 01-CV-3844 (SJ), 2006 WL 2135782, at *15 (E.D.N.Y.

July 28, 2006) (the common interest rule “allows” an insurer aligned in interest with the insured

to have access to privileged communication between the insured and its counsel, without breach

of the attorney-client privilege.”).

        As discussed supra, the parties have come to an agreement with respect to the request for

production of communications between Maritz and its privacy counsel. Maritz has conceded that

the requested communications are not privilege-protected and has agreed to produce its privacy

counsel’s files, including all communications between Melissa Ventrone at Thompson Coburn

and Maritz, by no later than November 12, 2020. The Court expects that Maritz will comply

with the terms of the agreement reached between the parties and will order such compliance to

the extent the relevant production has not been completed by November 12, 2020.

        Maritz also retained Thompson Coburn to represent it in connection with this matter as

coverage counsel, in which capacity it assisted Maritz with the claims processes and Maritz’s

efforts to recover insurance proceeds for Maritz’s incurred losses. Underwriters requested that

Maritz produce all communications with and records of Thompson Coburn in its capacity as



                                                10
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 11 of 14 PageID #: 3117




coverage counsel with respect to the breaches. Maritz objects to the request, arguing that these

communications are absolutely protected by the attorney-client privilege. Underwriters argues

that these communications “must be produced to the extent that any such production [of

communications between Underwriters and its coverage counsel, Clyde & Co.] is ordered” by

the Court. See Doc. [113] at 18.

        Some background is necessary to understand Underwriters’s argument with respect to

this matter. The parties have been embroiled in a related discovery dispute, during which

Defendant Arthur J. Gallagher Risk Management Services (“Gallagher”) 4 filed a Motion to

Compel production by Underwriters of communications with its coverage counsel, Clyde & Co.

US LLP (“Clyde”), including Clyde’s claims file prepared in connection with the breaches. See

Doc. [66]. After Gallagher filed its Motion to Compel, Maritz filed a memorandum in support of

Gallagher’s motion. See Doc. [90]. Underwriters and Clyde objected, maintaining that

communications between Underwriters and Clyde were protected by the attorney-client privilege

because Clyde’s involvement was solely that of coverage counsel in advising Underwriters as to

whether coverage existed under the law with respect to Maritz’s Policies. However, Gallagher

and Maritz argued that Clyde was deeply involved in the adjustment of the claim and

participated in Underwriters’ factual investigation and determination of coverage. They further

asserted that to the extent Clyde’s actions with respect to Maritz’s claims were akin to that of an

insurance company adjusting a claim, the attorney-client privilege did not apply and could not

protect the contents of Clyde’s claims file.

        Generally speaking, communications between an insurer and its outside coverage counsel

are privileged, so long as coverage counsel is providing an insurer with advice as to whether or


4
         Gallagher is an Illinois based insurance brokerage service that acted as Maritz’s broker with
respect to the Policies.

                                                    11
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 12 of 14 PageID #: 3118




not coverage exists under the law. Conversely, to the extent that outside coverage counsel

engaged in processing and adjusting the claim, the privilege does not apply. See Workman v.

The Cincinnati Ins. Co., No. 2:17-cv-00036 PLC, 2017 WL 6025999, at *3 (E.D. Mo. Dec. 5,

2017) (“[T]o the extent that an attorney acts as a claims adjuster, claims process supervisor, or

claims investigation monitor, and not as a legal advisor, the attorney/client privilege does not

apply.”); Bertalo’s Restaurant Inc. v. Exchange Ins. Co., 240 A.D.2d 452, 454-55 (N.Y. 1997)

(“The payment or rejection of claims is a part of the regular business of an insurance company.

Consequently, reports which aid it in the process of deciding which of the two indicated actions

to pursue are made in the regular course of its business. Merely because such an investigation

was undertaken by attorneys will not cloak the reports and communications with privilege

because the reports, although prepared by attorneys, are prepared as part of the regular business

of the insurance company.”).

       After considering the briefing on the motion, together with the parties’ arguments at the

discovery hearing held before the undersigned on October 21, 2020, the Court concluded that to

the extent Clyde had been acting in the nature of a claims adjustor, the attorney-client privilege

would not serve to protect the factual results of Clyde’s investigation of the breaches.

Consequently, the Court granted Gallagher’s Motion to Compel, and ordered Underwriters and

Clyde to produce unredacted versions of all non-privileged documents and information that were

responsive to Gallagher’s requests for production. See Doc. [161].

       Turning now to the instant Motion to Compel, Underwriters does not adequately explain

the significance or relevance of communications between Maritz and its coverage counsel to the

disputes in this case, and it has not provided the Court with any principled rebuttal to Maritz’s

assertion that the communications are protected by the attorney-client privilege. Indeed, the



                                                12
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 13 of 14 PageID #: 3119




reasons proffered by Underwriters can best be boiled down to an argument that it is only fair that

if they have to produce their communications with Clyde, then Maritz should have to produce

their communications with coverage counsel at Thompson Coburn. In its reply to Maritz’s

memorandum in opposition to the Motion to Compel, Underwriters states that “[i]f Underwriters

are ordered to produce their lawyers’ communications, Maritz needs to produce its lawyers’

communications too.” See Doc. [145] at 14. In other words, if Clyde’s files are not protected by

the attorney-client privilege, then Thompson Coburn’s coverage-related communications with

Maritz also lose their privilege.

       Maritz argues that Underwriters’s position is fundamentally misguided, because Clyde

was not acting as coverage counsel with respect to the breaches, but rather, was investigating or

adjusting the losses associated with the breaches. The Court agrees. The undersigned has

already determined that Clyde’s files in connection with the breaches and its communications

with Underwriters are not protected by the attorney-client privilege to the extent that Clyde was

acting as an adjustor of the claim and not as legal counsel. The documents created by Clyde

during its investigation of the breaches are discoverable because such documents would be

discoverable if Underwriters were to perform the same function in-house rather than outsourcing

that function to Clyde. Meanwhile, Thompson Coburn did not similarly perform the role of an

insurer in its work as coverage counsel. Rather, Thompson Coburn advised its client, the

insured—Maritz—in connection with Maritz’s efforts to recover insurance proceeds under the

Policies. Clyde and Thompson Coburn do not stand in the same shoes with respect to the work

they performed in connection to the breaches, and Underwriters has not shown why the

communications between Maritz and Thompson Coburn should be produced. Underwriters’s

arguments to the contrary seem little more than gamesmanship, which is strongly disfavored by



                                                13
Case: 4:18-cv-00825-SEP Doc. #: 164 Filed: 11/10/20 Page: 14 of 14 PageID #: 3120




this Court. As all parties to this litigation surely know, discovery is not conducted on a “tit-for-

tat” basis; rather, each litigant is expected to act with the utmost good faith at all times.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant Underwriters’s Motion to Compel (Doc.

[111]) is GRANTED in part and DENIED in part. Maritz must produce all documents in its

possession, custody, or control that are responsive to Request Nos. 11-13, 16-18, and 29 in the

RFP issued by Underwriters to Maritz. Intersec must produce all documents in its possession,

custody, or control that are responsive to Request Nos. 3-12, 14, 28-30, 31, 34, and 35 in

Schedule A of the Subpoena duces tecum to Intersec, and Intersec must further produce

complete, accessible and coherent copies of all documents that it previously produced in

incomplete, inaccessible and/or incoherent format. And finally, Maritz must produce all

communications with and records of its privacy counsel at Thompson Coburn that are

responsive to the RFPs. Underwriters’s request that this Court order Maritz to produce

communications with and records of its coverage counsel at Thompson Coburn is denied.

        IT IS FURTHER ORDERED that, as agreed by the parties, Maritz and Intersec shall

produce all responsive materials by no later than November 12, 2020.

        Dated this 10th day of November, 2020.




                                                    SARAH E. PITLYK




                                                  14
